United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1195
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Ricardo Castillo, Jr.,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Western
                                 ____________

                            Submitted: August 10, 2022
                              Filed: August 15, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Ricardo Castillo, Jr., appeals after he pleaded guilty to a child pornography
offense. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court1 erred by
denying his motion to suppress.

       Upon careful review, we conclude that the district court did not err in denying
the motion to suppress. Castillo did not show that the head of security for his former
employer and the digital forensics expert who conducted a forensic examination of
his work computer should be deemed agents of the government for Fourth
Amendment purposes. See United States v. Ringland, 966 F.3d 731, 735 (8th Cir.
2020); United States v. Weist, 596 F.3d 906, 910 (8th Cir. 2010). We agree with the
district court that Castillo did not show that the two private individuals acted solely
or primarily with the intent to assist law enforcement or that the government directed
them to search the computer. See Ringland, 966 F.3d at 736; United States v.
Highbull, 894 F.3d 988, 992-93 (8th Cir. 2018). We also agree that Castillo did not
have a reasonable expectation of privacy in his work laptop, as his employer’s
policies informed him that he should not expect such privacy. See Biby v. Bd. of
Regents, of Univ. of Neb., 419 F.3d 845, 850-51 (8th Cir. 2005).

       We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw and affirm.
                      ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-